Citation Nr: 1225953	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  98-17 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lupus, to include claimed systemic lupus erythematosus (SLE).

2.  Entitlement to service connection for status post total right hip arthroplasty as a result of avascular necrosis, claimed as a right hip condition. 

3.  Entitlement to service connection for status post total left hip arthroplasty as a result of avascular necrosis, claimed as a left hip condition. 

4.  Entitlement to service connection for status post right proximal humerus hemiarthroplasty as a result of avascular necrosis of the right shoulder, claimed as a right shoulder condition. 

5.  Entitlement to service connection for status post left proximal humerus hemiarthroplasty as a result of avascular necrosis of the left shoulder, claimed as a left shoulder condition. 

6.  Entitlement to service connection for polyarthritis of multiple joints to include knees, wrists, feet, and finger joints. 

7.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected mechanical low back pain from June 12, 1995 through October 17, 1997.

8.  Entitlement to an evaluation in excess of 40 percent for the service-connected mechanical low back pain with bilateral foraminal stenosis, L2-3 and L3-4, from October 18, 1997.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988, with subsequent service in the Naval Reserve until April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue regarding the initial evaluation of the service-connected mechanical back pain arose from appeal of a September 1995 rating decision denying service connection for that disability.  During the pendency of the appeal, the RO issued a rating decision in June 2000 granting service connection and assigning a 10 percent initial evaluation effective June 12, 1995; the Veteran expressed disagreement with the assigned disability evaluation.

In October 2005, the RO issued a rating decision that increased the evaluation for the Veteran's service-connected mechanical low back pain to include bilateral foraminal stenosis, L2-3 and L3-4, to 40 percent effective March 12, 2001.  The Veteran continued to seek a higher disability rating for this condition.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In June 2007, the Board issued a decision which, in pertinent part, denied an initial evaluation in excess of 10 percent for the Veteran's service-connected mechanical low back pain from June 12, 1995 through October 17, 1997.  It also granted a 40 percent disability rating, but no higher, for the Veteran's service-connected mechanical low back pain with bilateral foraminal stenosis, L2-3 and L3-4, from October 18, 1997.

Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case for compliance with the Joint Motion.  In March 2010 the Board remanded the issues of entitlement to an initial evaluation in excess of 10 percent for the service-connected mechanical low back pain from June 12, 1995 through October 17, 1997, and entitlement to an evaluation in excess of 40 percent for the service-connected mechanical low back pain with bilateral foraminal stenosis, L2-3 and L3-4, from October 18, 1997, for additional development consistent with the terms of the Joint Motion.

The Board's June 2007 decision also denied the issues of entitlement to service connection for pseudofolliculitis barbae and entitlement to a compensable rating for ganglion cyst of the right wrist.  Although initially appealed to the Court by the Veteran, these issues were dismissed by the Court's December 2008 Order.

In addition, the June 2007 Board decision remanded the issues of service connection for systemic lupus erythematosus (SLE), service connection for the SLE-associated disorders of the bilateral shoulders and bilateral hips, service connection for the SLE-associated polyarthritis of multiple joints, and entitlement to a total disability rating based on individual unemployability (TDIU rating).  The Board ordered that the Veteran be requested to identity and provide releases for additional relevant medical records and ordered that a VA medical opinion be obtained regarding the Veteran's SLE, SLE-associated disorders, and TDIU.  The Board notes that these issues were referenced in the March 2010 Board remand but were not considered as the development ordered had not yet been accomplished and the issues had not yet been recertified to the Board for consideration.

The Veteran testified at hearings before a local hearing officer at the RO in November 1996, August 1999, and February 2004, and he testified before the undersigned at a videoconference hearing in January 2007.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Lupus, to include SLE, had its onset in service.

2.  Status post total right hip arthroplasty as a result of avascular necrosis is etiologically related to the Veteran's lupus.

3.  Status post total left hip arthroplasty as a result of avascular necrosis is etiologically related to the Veteran's lupus.

4.  Status post right proximal humerus hemiarthroplasty as a result of avascular necrosis of the right shoulder is etiologically related to the Veteran's lupus.

5.  Status post left proximal humerus hemiarthroplasty as a result of avascular necrosis of the left shoulder is etiologically related to the Veteran's lupus.

6.  Polyarthritis of multiple joints to include, knees, wrists, feet, and finger joints, is etiologically related to the Veteran's lupus.

7.  Prior to October 18, 1997 the Veteran's service-connected mechanical back pain was manifested by mild limitation of motion due to pain.

8.  Beginning October 18, 1997 the Veteran's service-connected mechanical back pain with bilateral foraminal stenosis, L2-3 and L3-4, has been manifested by severe limitation of motion due to pain but not by unfavorable ankylosis of the entire thoracolumbar spine, pronounced symptoms of intervertebral disc syndrome, or episodes of incapacitation lasting six or more weeks due to intervertebral disc syndrome.

9.  There is no medical evidence of a separately ratable neurologic disorder related to the Veteran's service-connected mechanical back pain, or of incapacitating episodes due to intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Lupus, to include claimed SLE, was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Status post total right hip arthroplasty as a result of avascular necrosis is proximately due to service-connected SLE.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  Status post total left hip arthroplasty as a result of avascular necrosis is proximately due to service-connected SLE.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

4.  Status post right proximal humerus hemiarthroplasty as a result of avascular necrosis of the right shoulder is proximately due to service-connected SLE.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

5.  Status post left proximal humerus hemiarthroplasty as a result of avascular necrosis of the left shoulder is proximately due to service-connected SLE.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

6.  Polyarthritis of multiple joints to include knees, wrists, feet, and finger joints, is proximately due to service-connected SLE.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

7.  The criteria for an initial evaluation in excess of 10 percent for the service-connected mechanical back pain from June 12, 1995 to October 18, 1997, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2000-2004).

8.  The criteria for an evaluation in excess of 40 percent for the service-connected mechanical back pain with bilateral foraminal stenosis L2-3 and L3-4, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000-2004); General Rating Formula for Diseases and Injuries of the Spine (as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for mechanical low back pain with bilateral foraminal stenosis, L2-3 and L3-4.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Metrolina Neurological Associates, Kershaw Family Medicine, Carolinas Medical Center, Kanawha Insurance, Barnett Family Practice, MUSC Medicine, Springs Memorial Hospital, Miller Orthopaedic Clinic, Piedmont Medical Center, The Arthritis Clinic, Walker Medical Center, and Drs. D.G., P.B., T.F., J.T., R.S., and S.F.  In addition records regarding the Veteran's claim for Social Security Administration (SSA) benefits have been obtained and associated with the claims file.  

Pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), although VA is required to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the Veteran's claim for benefits" so long as he "adequately identifies those records and authorizes the Secretary to obtain them," VA's duty to secure records extends only to relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (defining relevant evidence for purposes of 38 U.S.C.A. § 5103A); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  The Board acknowledges that review of the claims file reveals that additional treatment records may be available from Barnett Family Practice, Miller Orthopaedic Clinic, and Drs. K. and B.  However, the Board notes that Dr. K. has been identified as a family practitioner and there is no indication that the Veteran received back treatment from Dr. K. as the record reveals that the Veteran receives his treatment for his low back from the VA.  The additional records potentially available from Barnett Family Practice are associated in the claims file with a prescription for triamcinolone cream.  Dr. B. is noted in the record as a nephrologist.  Lastly, the potentially additional available treatment records from Miller Orthopaedic Clinic are indicated in the claims file as being associated with the Veteran's hip.  

In addition, the March 2010 Board remand ordered that the Veteran be sent a letter requesting that he identify and provide authorization for any additional private treatment records regarding the treatment for his back disorder.  Subsequently, in May 2010 the Veteran and his representative were sent a letter making this request.  In a statement dated in June 2010 the Veteran's representative responded indicating that it was her understanding that only the VA had treated the Veteran's mechanical low back pain since September 2006.

As such, the Board finds that a remand to obtain these records is not necessary to adjudicate this claim because the records would have no reasonable possibility of substantiating the claim.  Id.

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  The appellant was afforded relevant VA medical examinations in October 1997, February 2000, April 2000, October 2001, May 2005, July 2005, June 2006, August 2010, and May 2011.  In addition, addendums to examinations were prepared in August 2006 and October 2011.

As noted above, the Board remanded the Veteran's claims for higher evaluations in March 2010 for the Veteran to be asked to identify any addition treatment records and for the Veteran to be afforded an appropriate VA medical examination.  As noted above, in May 2010 the Veteran and his representative were sent a letter making this request.  In addition, the Veteran was afforded VA examinations in August 2010 and October 2011.  As such, the Board is thus satisfied that the RO has substantially complied with the orders of the March 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.

Here, during the hearing, although the Acting Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's low back disorder was more severe than previously evaluated.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Acting Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Acting Veterans Law Judge specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In regard to the Veteran's claims of entitlement to service connection for lupus, to include claimed SLE; entitlement to service connection for status post total right hip arthroplasty as a result of avascular necrosis, claimed as a right hip condition; entitlement to service connection for status post total left hip arthroplasty as a result of avascular necrosis, claimed as a left hip condition; entitlement to service connection for status post right proximal humerus hemiarthroplasty as a result of avascular necrosis of the right shoulder, claimed as a right shoulder condition; entitlement to service connection for status post left proximal humerus hemiarthroplasty as a result of avascular necrosis of the left shoulder, claimed as a left shoulder condition; and entitlement to service connection for polyarthritis of multiple joints to include knees, wrists, feet, and finger joints, in this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed with regard to these claims.  


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for systemic lupus erythematosus, and entitlement to service connection for status post total right hip arthroplasty as a result of avascular necrosis, claimed as a right hip condition; status post total left hip arthroplasty as a result of avascular necrosis, claimed as a left hip condition; status post right proximal humerus hemiarthroplasty as a result of avascular necrosis of the right shoulder, claimed as a right shoulder condition; status post left proximal humerus hemiarthroplasty as a result of avascular necrosis of the left shoulder, claimed as a left shoulder condition; and polyarthritis of multiple joints to include knees, wrists, feet, and finger joints, all to include as due to systemic lupus erythematosus.

Service treatment records reveal that the Veteran was treated for shaving bumps and moderate follicular lesions to the face and neck diagnosed as pseudofolliculitis barbae (PFB) in May 1984.  Further treatment in May 1984 revealed that the Veteran's condition did not improve with treatment.  In October 1984 the Veteran was noted to have a sore on the right leg.  He cut his foot on a piece of coral a week prior.  The right foot was noted to be erythematous.  In December 1984 he was noted to have a back problem.  In November 1985 the Veteran complained of body aches, had a fever, and was diagnosed with upper respiratory infection.  In March 1986 the Veteran complained of lower back pain.  In March 1986 the Veteran was noted to have chronic PFB for which treatment was unsuccessful.  In March 1986 the Veteran's PFB was aggravated when exposed to high humidity and heat.  He was taking medication for low back pain muscle spasms.  The Veteran again complained of low back pain in September 1986.  In July 1987 the Veteran underwent a consultation regarding a mass in the right wrist.  Progress review notes stated that the cyst on the back of his hand caused severe pain and weakness up and down his right arm and at times numbness.  In September 1987 x-ray examination of the right wrist was negative.  In November 1987 the Veteran complained of swollen right wrist and was diagnosed with ganglion cyst.  In another November 1987 treatment note the Veteran reported swelling, paresthesias, and pain in the right hand.  

In July 1993 the Veteran was noted to have acute synovitis of the left hip that was improving.  Aspiration of the hip revealed a definite inflammatory problem.  No crystals were seen and there was no growth on culture and the Veteran had a good range of motion.  

In March 1995 the Veteran complained of bilateral knee pain.  Physical examination revealed mild suprapatella tenderness upon palpation of the right knee.  There was mild muscle tenderness of the left knee.  The Veteran was diagnosed with bilateral knee pain.

In January 1996 the Veteran complained of recurrent left knee swelling and pain.  The Veteran related the knee problem with construction work activity while on active duty in King's Bay in 1995.  He reported pain and swelling made worse by standing or bending.  Physical examination revealed mild swelling and tenderness of the left knee with no increased warmth or erythema.  The impression was left knee swelling with effusion of etiology unknown.

Dr. T.F., in March 1996, noted probable systemic lupus.  Another note, dated in March 1996, indicated that the Veteran had pain in his back, knee, elbows, and hand.  The Veteran was vague about swelling in the left knee and there was slight fullness at his metacarpophalangeal (MP) joints.  The Veteran had negative McMurray's test and good knee range of motion.  It was noted that there was a concern that the Veteran may have systemic arthritis.  

In March 1996 the Veteran had pain and swelling in the right knee and also elbow pain.  There was no history of trauma but activity was noted to aggravate the Veteran's problem.  There was effusion in the right knee and no effusion in the left.  The McMurray's test was negative and there was no instability.  Lab evaluation was Lyme test negative, ANA negative, white blood count of 3.3, rheumatioid factor of 1:4, and the erythrocyte sedimentation rate (sed rate) was 32.  The impression was synovitis of uncertain etiology. 

In March 1996 the Veteran's hands were noted to have tenderness and synovial thickening about the right third proximal interphalangeal (PIP) joint.  MP and wrist joints were without objective synovitis or restricted range of motion.  Elbows had 5 to 10 degree contractures bilaterally without active synovitis.  Shoulder range of motion was full.  The hips and knees had intact ranges of motion without synovitis.  The ankles and feet were notable only for pes planus deformities.  The impression rendered was probable systemic lupus manifested by inflammatory arthritis, strongly positive ANA, and leucopenia.  

Another treatment note dated in March 1996 indicated that the Veteran complained of pain and swelling in the right and left knees.  Examination revealed pain in the right knee and swelling.  There was a good range of motion and slight effusion.  The Veteran was diagnosed with arthritis.

X-ray examination of the right knee in March 1996 revealed the knee to be normal.

In April 1996 the Veteran was noted to have chronic left knee pain that had been treated with cortisone injections and anti-inflammatory agents.

A physician provided the Veteran with an excuse note from running, bending, and standing for prolonged periods during reserve training in May 1996.

In May 1996 the Veteran was diagnosed with sciatica and rheumatoid arthritis.  In the same month the Veteran was noted to have a diagnosis of SLE.

In June 1996 the Veteran was diagnosed with inflammatory arthritis and was noted to be unable to work due to the condition,  Dr. D.B., in a statement dated in June 1996, stated that the Veteran should be excused from work indefinitely due to polyarthritis and back pain.

In June 1996 the Veteran was seen by an arthritis specialist who indicated that the Veteran continued to have multiple joint pain and swelling (knee, hip, elbow, and fingers).  The physician's diagnosis was rheumatoid arthritis, possible SLE.  A Lupus type test dated in February 1996 was noted to be positive.  Also in June 1996 the Veteran was noted to have a history of polyarthritis since October 1995.  The impression was polyarthritis secondary to SLE.

A private treatment record, dated in June 1996, indicated that the Veteran complained of pain in the left wrist, left shoulder, and some in the bilateral ankles.  The Veteran was diagnosed with polyarthritis, presumably secondary to SLE.

A July 1996 Report of Medical Examination at separation from the reserves indicated SLE polyarthritis.  The Veteran was medically separated from the Reserves due to preexisting SLE and arthritis.

In a 1996 private treatment note it was indicated that the Veteran had pain in his back, knee, elbows, and hand.  He had vague swelling in the left knee and slight fullness at his MP joints.  He had a negative McMurray's test and good knee range of motion.  The physician was concerned that he might have systemic arthritis.  

The Veteran was diagnosed with inflammatory arthritis and was noted to be unable to work indefinitely due to the inflammatory arthritis in June 1996.

In July 1996 the Veteran was diagnosed with mild synovitis of the left knee.  Another July 1996 treatment record revealed joint discomfort to left elbow, fingers, right knee, and lower back.  

In October 1996 a private physician stated that it was explained to the Veteran that his SLE is no more related to his work or reserve duty than someone without prior history of heart disease who has a heart attack while working a particular job.  Imaging of the right knee in October 1996 was negative.

The Veteran complained of swelling in the bilateral hands and knees with left greater than right in March 1997.  Examination revealed that the left knee had mild swelling and fluid.

March 1996 and March 1997 imaging studies of the left knee revealed well-demarcated benign appearing area of radiolucency at the posterior aspect of the lateral femoral condyle.

The Veteran underwent a magnetic resonance imaging (MRI) scan of the left knee in May 1997.  The scan revealed a focal area of abnormal signal intensity in the posterior aspect of the lateral femoral condyle and mild degenerative change and a small to moderate size joint effusion.

In October 1997 the Veteran was noted to have pain in the left side, shoulders, and left knee.  He had difficulty getting comfortable at night and multiple joints swell and the swelling lasted 3 to 4 days.  Examination did not reveal swollen joints; however, examination did reveal tenderness of the left knee, wrists, elbows, and shoulders.  

In February 1998 the Veteran's private physician reported that the lumbar spine appeared intact, the hips were within normal limits, and the sacroiliac joints appeared intact.  

A Physical Evaluation Board in February 1998 noted that the Veteran had systemic lupus erythematosus manifesting as multiple joint pain.  The Veteran was noted to have a history of polyarthritis.  There were additional findings that it was not a proximate result of performing military duty and that the disability was permanent.

Dr. P.B. in February 1998, noted that the Veteran reported that he had onset of lupus in about October 1995.  It was noted that the Veteran was seen by a private physician in January 1996, whose opinion was that he had lupus.  The Veteran's MP joints, PIP joints, and wrists had swelling.  The Veteran was to have had swelling in the shoulders and elbows.  The low back had stiffness for several months, although he had no real radiating pain or sciatica at that time.  He had some pain in the knees without swelling.  After physical examination the impression given was connective tissue disease with features of arthralgia, history of pleurisy and fever, alopecia, Reynaud's and sclerodactyly.  Additionally, the impressions indicated rule out mixed connective tissue disease, rule out lupus, and rule out scleroderma.  

In July 1998 the Veteran was found to have mild tenderness with MP joint pressure.  The elbows had reduced ranges of motion with contracture.  The shoulders had full range of motion with pain.  The hips and knees revealed positive straight leg raise at 45 degrees with pain in the low back.  The knees revealed crepitus.

The Veteran received treatment for SLE in September 1998.  The Veteran was noted to have been diagnosed with lupus three years prior.

Private treatment records dated in January 1999 indicated that the Veteran had considerable trouble with his elbows, hands, mid back, knees, and feet.  February 1999 private treatment records indicated that the Veteran had considerable trouble with his elbows and hands.  An April 1999 private treatment record indicates that the Veteran had lots of trouble with his shoulder, elbows, wrists, hands, mid back, knees, and feet.  May 1999 private treatment records indicate that the Veteran had experienced significant trouble with his wrists, hands, mid back, ankles, and feet.  June 1999 private treatment records indicate problems with his elbows, hands, mid back, knees, ankles, and feet.  September 1999 private treatment records indicate problems with his shoulder, wrists, hands, and knees.

In November 1999 the Veteran complained of pain in the right shoulder on abduction.  There was tenderness at the MP joints.  The Veteran was diagnosed with probable right shoulder synovitis versus bursitis.  An x-ray of the right shoulder revealed the joint space to be well maintained with no erosions.

Private treatment records dated in November 1999 indicate that the Veteran had significant trouble with his neck, shoulder, elbows, wrists, mid back, knees, and ankles.  

In December 1999 the Veteran was noted to have right shoulder bursitis/tendinitis versus synovitis.  It was noted that there was a possibility of avascular necrosis, rotator cuff tear, or other lesion that would require further studies.

Private treatment records dated in December 1999 indicate that the Veteran had significant trouble with his shoulder, wrists, hands, knees, ankles, and feet.  January 2000 private treatment records indicate that the Veteran had significant trouble with his neck, shoulder, elbows, wrists, hands, mid back, knees, ankles, and feet.  February 2000 private treatment records indicate that the Veteran had significant trouble with his shoulder, elbows, wrists, hands, knees, ankles, and feet.  

A treatment note from the Miller Orthopaedic Clinic, dated in February 2000, indicates that the Veteran had early right shoulder avascular necrosis based upon x-rays.  

Dr. P.B. noted that the Veteran had right shoulder avascular necrosis in a treatment report dated in February 2000.

A practitioner at Kershaw Family Medicine Center indicated that the Veteran developed SLE sometime around April 1996 in a record dated in February 2000.  The Veteran was noted to be in active duty several years before 1988 and then to be in the reserves between 1988 and April 1996.  He had some problems with joint pains while in the military but shortly after he was released he developed more symptoms and was diagnosed by Dr. P.B. in rheumatology as having SLE.  The Veteran was noted to have a fair amount of joint problems, especially the knees and hands.  He was noted to have recently been told that he had avascular necrosis of the right shoulder, by x-ray.  The Veteran had significant skin changes, scalp problems due to alopecia, and problems with the skin on the fingers.  

An MRI scan dated in March 2000 revealed severe osteonecrosis of the humeral head left shoulder and osteonecrosis of the humeral head right shoulder.

Private treatment notes, dated in March 2000, indicate that the Veteran had trouble with neck, shoulders, wrists, hands, mid-back, hips, knees, ankles, and feet.

In April 2000 the Veteran underwent a left proximal humerus hemiarthroplasty for avascular necrosis of the left proximal humerus.

In May 2000 the Veteran was diagnosed with bilateral shoulder avascular necrosis status post total shoulder replacement on the left, rule out avascular necrosis of the hips.

A practitioner at the Barnett Family Practice, in a record dated in June 2000, related that the Veteran reported that he began to have joint pain and problems during his period in the reserves.  The Veteran was noted to have been diagnosed with lupus shortly after he was released from service, a multifactorial disease in which many patients present for treatment of joint pains.  

In June 2000 the Veteran was again diagnosed with avascular necrosis of the bilateral shoulders.
 
In a treatment note dated in June 2000 the Veteran was noted to have a history of significant and prolonged steroid intake with documented avascular necrosis of both proximal humeral joints, which raised the suggestion of avascular necrosis in the hip joints as well.

In June 2000 the Veteran was noted to have a long history of prednisone use secondary to his lupus.

The Veteran was found to have a normal bone density in the left hip in July 2000.  Also in July 2000 the Veteran was noted to have severe right hip pain.  

In October 2000 the Veteran was noted to be scheduled for a shoulder replacement secondary to avascular necrosis.

An MRI scan dated in November 2000 revealed bilateral femoral head through neck osteonecrosis.  Moderate to large bilateral joint effusions were present.

In December 2000 Dr. J.T. indicated that the Veteran was diagnosed with SLE in 1996 because of arthritis, rash, and some abnormal blood work.  It was reported that the Veteran had problems with rash and hip and shoulder pain.  It was indicated that the Veteran reported that he had been diagnosed with avascular necrosis of the right hip and right shoulder.  The Veteran was noted to have developed osteopenia due to chronic corticosteroid use.  

The Veteran underwent a right shoulder hemiarthroplasty for avascular necrosis in January 2001. 

In May 2001 the Veteran was noted to have bilateral hip avascular necrosis with fermoral collapse.  Also in May 2001 it was noted that the Veteran was disabled due to his lupus and that his avascular necrosis as presumably related to chronic prednisone use.

The Veteran was noted to be diagnosed with right hip avascular necrosis/degenerative joint disease in a note dated in June 2001.  The Veteran was reported to have undergone a right total hip arthroplasty in June 2001.

Also in June 2001 the Veteran was noted to have bilateral avascular necrosis of the hips and to have undergone bilateral total shoulder arthroplasty.

In April 2002 Dr. R.S. noted that the Veteran's injury in the Navy Reserves, falling from a ladder while carrying shingles and opined that it "is certainly reasonable that his fall from a height could have aggravated his underlying hip condition which is likely largely attributable to avascular necrosis."

In July 2002 Dr. P.B. reported that the service treatment records brought by the Veteran were reviewed.  It was noted that the Veteran reported that he had several episodes of joint pain while in service.  Some of these were felt to be traumatic in origin, but not all.  In some cases there was swelling in the joints, according to the Veteran's recollection.  In addition, based upon conversations with the Veteran, Dr. P.B. reported that there may have been some unexplained fevers and skin rashes.  Dr. P.B. rendered the opinion that these occurrences, which apparently occurred while the Veteran was still in the service, could be early signs and symptoms of the subsequently diagnosed lupus.  

In February 2003 Dr. P.B. rendered the opinion that the Veteran was totally disabled due to systemic lupus.  Dr. P.B. further noted that per the Veteran's recollection, he had recurrent episodes of skin rash including facial rash and some unexplained flu-like symptoms that included joint pain and fevers during his period of service of May 1984 to May 1988.  Dr. P.B. stated that "[f]rom your description, I believe that these symptoms were most likely early manifestations of your lupus."

In March 2003 Dr. J.F. noted that the Veteran had a history of lupus with avascular necrosis of the shoulder and arthritis of the hips.  Dr. J.F. found the Veteran stable for surgical left hip replacement.

The Veteran underwent left total hip arthroplasty for avascular necrosis of the left hip in April 2003.

In a treatment note, dated in April 2003, the Veteran was noted to be status post total left hip replacement due to use of steroids.

In July 2003 the Veteran underwent a private examination.  The examiner noted that the Veteran was diagnosed with SLE with vasculitis and arthritis secondary to SLE as well as avascular necrosis.

In February 2004 Dr. S.F. noted that the Veteran's treatment for his lupus caused avascular necrosis of both shoulders, both hips, and knees and that the Veteran had undergone bilateral shoulder and hip replacement surgery.  The physician noted that "[s]ystemic lupus erythematosus is a chronic autoimmune disorder of uncertain etiology which leads to marked increases in morbidity and mortality."  The Veteran was noted to have a severe case that has left him with permanent disability related both to chronic damage and ongoing disease activity.

At a Decision Review Officer hearing, dated in February 2004, the Veteran indicated that he had joint swelling and flu-like symptoms when he was on active service.  He noted that he had left knee swelling when he was stationed in Guam.

In February 2005 the Veteran was afforded a VA medical examination.  The Veteran was diagnosed with ganglion cyst and systemic lupus erythematosus.  The examiner rendered the opinion that based upon the Veteran's examination and history it was felt that his current orthopedic disability is related to arthritis secondary to systemic lupus erythematosus and not caused by the ganglion cyst.  The Veteran complained of limited range of motion, fatigability, and weakness which has given him difficulty since the late 1980's.  The examiner found that it was at least as likely as not that the Veteran's current orthopedic disability began while on active service secondary to current complaints and a letter in the file.

In May 2005 Dr. S.F. reported that the Veteran's past therapy for his SLE caused avascular necrosis of both shoulders, both hips, and knees, and that he had undergone bilateral shoulder and hip replacement surgery.  It was reported that the condition has left the Veteran permanently disabled.  Dr. S.F. indicated that he received new information related to military service in the reserves from March 1996.  The Veteran was injured in the line of duty and that evaluation of that injury led to the Veteran's diagnosis of SLE.  Dr. S.F. reported that the injury exacerbated his underlying SLE arthritis and prevented him from serving any further.  

In July 2005 the Veteran was afforded a VA Compensation and Pension (C&P) joints examination.  The Veteran was noted to have an onset date of his bilateral shoulder condition and bilateral hip condition of March 1996 and to indicate that this coincided with his weekend duty when he fell 10 feet while carrying shingles up a ladder, landing on his left side hurting his shoulder and hip.  After physical examination the Veteran was diagnosed with bilateral avascular necrosis of the shoulders with joint replacement due to steroid treatment and bilateral avascular necrosis of the hips with joint replacement due to steroid treatment.  The examiner rendered the opinion that the bilateral shoulder and bilateral hip conditions were less likely as not related to the Veteran's active service.  The examiner noted that the accident report did not show that the Veteran fell from a height of 10 feet.  In addition, the examiner noted that research reveals that SLE is a chronic lifelong autoimmune condition where remissions are common and therefore it take months to years to diagnose.  Research also confirmed that treatment with steroids can cause avascular necrosis, which the Veteran suffered from which caused deterioration of his shoulders.  "It is my opinion that the Veteran already was in an exacerbated stated when he arrived for active duty, was evaluated by the medical staff and sent to his private provider because he suffered from joint pain and swelling was discovered while he was on active duty.  He was told he has arthritis by the medical staff according to the accident report."  

In July 2005 an addendum to the VA examination dated in July 2005 was obtained.  The examiner noted that the Veteran was diagnosed with SLE, discoid type.  The examiner rendered the opinion that people on long-term steroids are also at risk for avascular necrosis just as he has had four joints replaced.  

Another addendum to the July 2005 VA examination was obtained, also in July 2005.  The examiner reported that the Veteran's avascular necrosis of his joints was due to his SLE.  However, the examiner noted that traumatic injury does not cause SLE.  The examiner could not verify whether or not the Veteran had lupus before 1995.  The examiner reported that there were some medical documents showing treatment for knee pain, back pain and wrist pain prior to this date, though reasonable explanations were given to include a ganglionic cyst in his right wrist, traumatic injury from lifting in his lower back and traumatic injuries to his knees.  

In January 2006 the Veteran underwent bilateral knee x-rays.  The x-rays revealed a small area of bony infarction in the visualized proximal right tibial shaft.  There were no intra or periarticular soft tissue calcifications seen and no obvious degenerative joint disease was demonstrated.

In March 2006 the Veteran underwent an orthopedic consultation.  The Veteran was noted to have a history of systemic lupus and to have a diagnosis of avascular necrosis that affected his bilateral glenohumeral joints as well as his bilateral hip joints.  The Veteran was examined for a right knee disorder.  After physical examination, the Veteran was diagnosed with systemic lupus and avascular necrosis affecting his glenohumeral joint and hip joints as well as likely his right knee region.

In June 2006 it was noted that the Veteran's avascular necrosis of the hips and shoulders was from his use of prednisone.

In October 2006 it was reported that the Veteran had systemic lupus and multiple neurologic as well as dermatoarthritis changes.  Examination revealed widespread findings of lupus with contracture of the right index finger, penciling of the fingers with skin changes of dermatomyositis of the upper extremities bilaterally.  The left knee was stable to stress and reflexes were present at knee jerk and ankle jerk.  The right knee had no knee jerk reflex and there was a 1+ anterior drawer on the right without knee effusion.  Pulses could not be felt at the ankles.  

In December 2006 Dr. G.G. indicated that second hand information was considered including that the Veteran had episodes of fever, inflammatory arthritis, and skin rash.  The opinion was rendered that "it is almost certain that you were experiencing symptoms of lupus while still in the military."  The physician noted that many cases of lupus cause symptoms for many years prior to a diagnosis.  

At a Board hearing in January 2007, the Veteran's pseudofolliculitis barbae was reported to be the same symptoms since service but worse.  The Veteran reported that he was thrown into the bulkhead of a ship during heavy seas in service.  The Veteran reported major joint pains, swelling, fevers, rashes, and many episodes of flu-like symptoms in service.  He indicated that he had to tote heavy mail sacks up from the pier to the ship on his shoulders.  He stated that he had shoulder pain, swelling, numbness, and stiffness in service and that he has had symptoms ever since service.  He reported pain, swelling, and numbness in the joints that began in boot camp and that he had these symptoms since service.  The Veteran indicated that he was unable to work due to his back symptoms and that he remained mostly at home.  The Veteran reported that he used to work in the textile industry in a job that required prolonged standing and lifting of heavy objects. 

In September 2007 the Veteran's joints were examined and revealed no swelling.  His left index finger would not close to make a fist and there was a swan neck deformity.

The Veteran was noted to have a painful right index PIP joint contracture in November 2007.  The finger showed changes of Reynaud's with atrophy and thinning of the skin and the PIP joint was fixed in 80 degrees of flexion.  Any attempt to move the joint caused pain and the Veteran desired surgical correction.  

In December 2007 Dr. P.B. submitted a note indicating that he reviewed the medical records that had been forwarded, including active duty service treatment records from 1984 to 1988.  Dr. P.B. rendered the opinion:

I believe that taking the totality of [the Veteran's] medical history, including his active duty medical records, into account that it is more likely than not that [the Veteran] had onset of his SLE while on active duty.  I believe that it is likely, in retrospect, that the facial and neck rash which he exhibited was a manifestation of lupus.  I believe also that swelling in the dorsum of the right wrist, at least as likely as not represented a manifestation of the synovitis seen in lupus.

Dr. S.F. in a statement dated in May 2009 reported that the claims file of the Veteran was reviewed.  Dr. S.F. indicated that he is a member of the American College of Rheumatology.  Dr. S.F. rendered the opinion "it is as likely as not (50% or greater likelihood) that the symptoms and health conditions experienced by [the Veteran] while on active duty represent early manifestations of SLE."  Dr. S.F. stated that SLE is a chronic autoimmune disorder which often times is difficult to diagnose in early stages and can be characterized by episodic flare-ups, especially early in the course of the disease.  There are both pathognomic symptoms (hemolytic anemia, immune thrombocytopenia, glomeruloneprhritis, serositis, abnormal lab studies) as well as nonspecific symptoms such as fever, joint pain, and skin rashes that are clearly SLE related as well.  The Veteran was noted to be diagnosed with SLE in 1996 and to continue to suffer from SLE.  Dr. S.F. noted that the Veteran was evaluated several times for papulopustular skin lesions on the face and neck while on active duty.  These were noted to be attributed to PFB; although the Veteran did not respond fully to shave waiver, topical steroid treatment/topical retinoids, or antibiotic therapy.  Dr. S.F. indicated that review of the claims file reveals several instances after diagnosis of SLE of papulopustular skin lesions of a similar description and/or location to those papulopustular lesions previously attributed to PFB.  The records were noted to reveal that the Veteran saw dermatologists for treatment of facial/neck erythematosus rash or pustular lesions.  The Veteran's active duty record was also noted to reflect an episode of unexplained fever.  Dr. S.F. noted that despite documentation of only body aches and dizziness in the subjective portion of the note, the conclusion reached was upper respiratory infection.  It was noted that SLE can cause episodes of fever, and in fact the Veteran was hospitalized for fever in September 1998 that was attributed to his lupus.  The Veteran was noted to be treated for toe inflammation after minor trauma in April 1987.  Dr. S.F. noted that it was similar episodes of monoarticular joint inflammation (referring to the hips and left knee) that led to the diagnosis of SLE.

In June 2009 the Veteran underwent x-rays of his fingers that revealed chronic sclerosis involving the fourth distal phalange of his right hand.

In August 2010 the Veteran was afforded a VA C&P examination.  The Veteran was noted to have been diagnosed with lupus in 1995.  The Veteran reported that his lupus manifestations in the past had been oral ulcers, alopecia, arthritis, renal involvement with class 4 lupus nephritis and profound cutaneous disease predominantly a discoid rash but also a malar rash in the past.  He reported that the lupus was diagnosed in 1995 but that he had symptoms present while in service such as generalized fatigue and malaise and then also skin rash and arthritis.  The Veteran had a long history of Reynaud's phenomenon.

After physical examination, the Veteran was relevantly diagnosed with systemic lupus.  The examiner rendered the opinion that after reviewing the entire file "there is no way I am going to be able to tell you what the etiology of the claimed systemic lupus is."  The examiner further noted that rheumatologists do not know what causes the disorder and that there is a clear genetic predisposition.  After reviewing all of the data which was noted to be extensive and reviewing the opinions by Drs. P.B., S.F., M., and G.G. the examiner noted that it was less likely than not that the systemic lupus presented while in service.  The examiner noted that the condition was complex and that the Veteran clearly had severe lupus with residual disability.  The examiner stated that the manifestations that could have been considered in the past to be military related to have presented in service would have been joint pain and skin rash.  The examiner reported that these two symptoms and diagnoses can be a part of the lupus obvious in terms of arthritis and then cutaneous manifestations whether it be discoid or malar rash and the Veteran had a rash in the service and he also had joint pain in the service.

After reviewing the records the examiner noted that the rash in service was diagnosed on multiple occasions as being pseudofolliculitis barbae by multiple physicians.  The examiner stated that the joint pain in the service was either posttraumatic or secondary to a ganglion cyst.  As such, the examiner noted that it was not as though the Veteran developed a rash or joint pain in service with an unknown diagnosis and no certain etiology but rather he had a rash and joint pain in service which had a specific etiology completely unrelated to lupus and was agreed upon by multiple physicians.  The examiner noted that it is true that the manifestations of lupus can be present for several years prior to when a diagnosis is made but in this specific case there was a six year gap between military discharge and when the diagnosis was made and this is a fairly long time.  The examiner reported that it is unlikely that symptoms would persist for six years or more without the specific diagnosis being made.  The medical literature was noted to support the fact that on average the symptoms have been present for 2 to 3 years before diagnosis is made but very unusually and unlikely to have lasted or persisted for 6 or more and again the rash and joint pain the Veteran developed while in service appeared to be secondary to a specific etiology agreed upon by multiple physicians.  

The Board has considered the evidence presented in the above discussion and finds that entitlement to service connection for lupus, to include SLE, is warranted.  The service treatment records reveal that the Veteran was noted to be treated for skin rashes and joint pain.  After separation from active service and during the Veteran's period of reserve service, the Veteran was diagnosed with lupus, and the Veteran has retained the diagnosis of lupus since that time.  Private physicians have rendered opinions identifying the Veteran's in service symptoms as early manifestations of his lupus disorder and, therefore, have associated the Veteran's current lupus with his active service.  A VA rheumatologist has rendered the opinion that the Veteran's in service skin rashes and joint pain were not early manifestations of his lupus but rather manifestions of identified and diagnosed conditions other than lupus.  The examiner provided this opinion supported by a thorough examination, review of the claims file, and consideration of the medical literature.  However, a private rheumatologist has rendered the opinion that the Veteran's in service skin rashes and joint pain were as likely as not early manifestations of the Veteran's lupus and supported his opinion with reference to the service treatment records and the Veteran's post service treatment.  As the evidence is in relative equipoise regarding whether the Veteran's lupus first manifested in active service, with evidence of near equal probative weight both in support of and against the claim, affording the Veteran the benefit of the doubt, entitlement to service connection for lupus is granted.

The Board finds that entitlement to service connection for status post total right hip arthroplasty as a result of avascular necrosis is warranted.  As discussed above, in this decision the Board grants entitlement to service connection for SLE.  Treatment records reveal that the Veteran's avascular necrosis of the right hip that eventually led to a total right hip arthroplasty is due to the chronic steroid use prescribed to treat the Veteran's SLE.  As the Veteran's right hip condition is proximally due to the Veteran's steroid therapy for his service-connected SLE, entitlement to service connection for status post total right hip arthroplasty as a result of avascular necrosis is granted.

The Board finds that entitlement to service connection for status post total left hip arthroplasty as a result of avascular necrosis is warranted.  As discussed above, in this decision the Board grants entitlement to service connection for SLE.  Treatment records reveal that the Veteran's avascular necrosis of the left hip that eventually led to a total left hip arthroplasty is due to the chronic steroid use prescribed to treat the Veteran's SLE.  As the Veteran's left hip condition is proximally due to the Veteran's steroid therapy for his service-connected SLE, entitlement to service connection for status post total left hip arthroplasty as a result of avascular necrosis is granted.

The Board finds that entitlement to service connection for status post right proximal humerus hemiarthroplasty as a result of avascular necrosis of the right shoulder is warranted.  As discussed above, in this decision the Board grants entitlement to service connection for SLE.  Treatment records reveal that the Veteran's avascular necrosis of the right shoulder that eventually led to a humerus hemiarthroplasty is due to the chronic steroid use prescribed to treat the Veteran's SLE.  As the Veteran's right shoulder condition is proximally due to the Veteran's steroid therapy for his service-connected SLE, entitlement to service connection for status post right proximal humerus hemiarthroplasty as a result of avascular necrosis of the right shoulder is granted.

The Board finds that entitlement to service connection for status post left proximal humerus hemiarthroplasty as a result of avascular necrosis of the left shoulder is warranted.  As discussed above, in this decision the Board grants entitlement to service connection for SLE.  Treatment records reveal that the Veteran's avascular necrosis of the left shoulder that eventually led to a humerus hemiarthroplasty is due to the chronic steroid use prescribed to treat the Veteran's SLE.  As the Veteran's left shoulder condition is proximally due to the Veteran's steroid therapy for his service-connected SLE, entitlement to service connection for status post left proximal humerus hemiarthroplasty as a result of avascular necrosis of the left shoulder is granted.

The Board finds that entitlement to service connection for polyarthritis of multiple joints to include knees, wrists, feet, and finger joints is warranted.  As discussed above, in this decision the Board grants entitlement to service connection for SLE.  Treatment records have diagnosed the Veteran with polyarthritis and have indicated that the Veteran has difficulties with his knees, wrists, feet, and finger joints.  In addition, treatment notes have diagnosed the Veteran's with polyarthritis secondary to SLE.  As the Veteran's polyarthritis condition is proximally due to the Veteran's service-connected SLE, entitlement to service connection for polyarthritis of multiple joints to include knees, wrists, feet, and finger joints is granted.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent for the service-connected mechanical low back pain from June 12, 1995 through October 17, 1997, and entitlement to an evaluation in excess of 40 percent for the service-connected mechanical low back pain with bilateral foraminal stenosis, L2-3 and L3-4, from October 18, 1997.

The Board notes that the rating criteria for diseases and injuries of the spine have changed several times during the pendency of this appeal.  Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).

As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective dates of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

The Board also notes that the RO has evaluated the Veteran's service-connected spine disorder under both the former and revised applicable criteria.  See the SSOC dated in April 2005.  There is accordingly no due process bar to the Board also considering the claim in light of the former and revised applicable rating criteria.

Prior to September 23, 2002, the rating criteria for intervertebral disc syndrome (IVDS) under Diagnostic Code 5293 were as follows.  A rating of 10 percent is awarded for mild IVDS.  A rating of 20 percent was awarded for moderate IVDS, with recurring attacks.  A rating of 40 percent was awarded for severe IVDS, with recurring attacks and intermittent relief.  A rating of 60 percent was awarded for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  

As of September 23, 2002, the criteria of Diagnostic Code 5293 became as follows: evaluate IVDS either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations, along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  

For purposes of evaluation under this diagnostic code, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  

When rating IVDS under the "incapacitating episode" method, the following criteria apply.  A rating of 10 percent is awarded for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is awarded for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is awarded for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

When rating IVDS under the "chronic manifestations" method, orthopedic disabilities are rated using the evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are rated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  The two evaluations are then combined under the guidance of 38 C.F.R. § 4.25.  

When evaluating under this diagnostic code, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever results in a higher evaluation for that segment.  

Until September 26, 2003, lumbosacral spine could be rated under the provisions of Diagnostic Code 5295 (lumbosacral strain) or alternatively under the provisions of Diagnostic Code 5292 (limitation of motion).  

The schedular criteria of Diagnostic Code 5292 are as follows.  A rating of 10 percent is awarded for slight limitation of motion.  A rating of 20 percent is awarded for moderate limitation of motion.  A rating of 40 percent is awarded for severe limitation of motion.  The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The schedular criteria of Diagnostic Code 5295 are as follows.  A rating of 10 percent is awarded for characteristic pain on motion.  A rating of 20 percent is awarded for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  A rating of 40 percent is awarded for severe symptoms, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion.  

The regulatory provisions regarding additional functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, as noted above, are for application in disabilities of the spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202; Johnson, 9 Vet. App. 7.  

Effective on September 26, 2003, disabilities of the spine, including IVDS, have been rated under a General Rating Formula for Diseases and Injuries of the Spine.  

The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  General Rating Formula, Note (1).  

IVDS, formerly Diagnostic Code 5293, is assigned a new diagnostic code (Diagnostic Code 5243) and is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine pertinent to the thoracolumbar spine are as follows.  

A rating of 10 percent is assigned for forward flexion greater than 60 degrees but not greater than 85 degrees; or combined range of motion greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A rating of 20 percent is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees; or combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right later rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.   General Rating Formula, Note (2).  

The Veteran reported to the Kings Bay naval medical facility in March 1995 complaining of low back pain radiating to the buttocks.  His gait and range of motion were normal and sensory evaluation was within normal limits.  The clinician's impression was sciatica.

The Veteran was treated at Carolina Orthopedic Surgery Associates for back pain in June 1995.  The physician noted pain on lumbar range of motion, and assessed lumbar syndrome; after four days of rest the pain was reduced to "minimal."

In June 1995 the Veteran was noted to have bilateral knee pain and lumbar pain.  He had a negative straight leg raise and he was neurologically intact.  He had no knee effusions.  He had pain in his lumbar range of motion.  The Veteran was diagnosed with lumbar syndrome.

A June 1995 private treatment note shows that the Veteran indicated that his back was feeling better.  He had a negative straight leg raises and minimal pain on lumbar range of motion.  The Veteran reported in June 1995 that he desired to return to work. 

In May 1996 the Veteran had a positive straight leg raise on the left.  He was diagnosed with left sciatica.

In a May 1996 treatment note, the Veteran was evaluated for left sciatica.  Symptoms were reported to have been a little more severe recently and the Veteran was noted to be receiving treatment for lupus.  The Veteran had a positive straight leg raise on the left.  He was noted to be neurologically intact and was diagnosed with left sciatica.  

The Veteran had an MRI scan of the lumbar spine by Carolina Orthopedic Surgery Associates in May 1996 due to reported left-side sciatica.  The MRI showed no evidence of disc herniation.

In June 1996 a Navy physician noted forward flexion of the spine to 70 degrees.

In July 1996 Carolina Orthopedic Surgery Associates noted that the Veteran's back as "okay."

The Veteran testified before the RO's hearing officer in November 1996 that he was totally disabled and unable to work due to his back pain, radiating down the left side to the foot.  He testified that he was unable to lift any heavy weights or to perform household chores, and that he had to wear a back brace.

The Veteran had a VA examination of the spine in October 1997, during which he complained of pain radiating down the left side to the toes.  He reported flare-ups twice per month, lasting three to four days that essentially caused him to be housebound.  He reported that he had been walking with a cane for about a year and that he wore a corset for support.  On examination the Veteran walked with a slow antalgic gait and demonstrated active lumbar flexion to 20 degrees, extension to 10 degrees, left bending to 20 degrees, right bending to 10 degrees, and rotation to 20 degrees bilaterally prior to onset of pain.  The Veteran demonstrated left paraspinal muscle spasm.  There was a positive tripod sign with attempts at left leg extension from a seated position.  He demonstrated a positive straight leg raise at 20 degrees of extension and positive sciatica notch tenderness.  There was no deformity, and musculature was symmetric.  Motor examination was 4/5 over his left ankle dorsiflexion and great toe dorsiflexion and is 5/5 over his right lower extremity.  His knee extension was 4/5 and was limited secondary to pain.  Deep tendon reflexes were 1+ over his patella and 2+ over his Achilles tendon on the left leg and 2+ patella and 2+ over the Achilles tendon on the right.  X-ray (from June 1995) was normal, but the examiner diagnosed herniated nucleus pulposus at L5. 

The Veteran had an x-ray at The Arthritis Clinic in February 1998 that showed the lumbar spine to be intact.

During a February 1998 examination by Dr. P.B. the Veteran stated that his lower back had been stiff for several months, although he denied any current radiating pain or sciatica.  Dr. P.B. noted "some" pain on flexion of the low back and "somewhat decreased" flexion and "some" tenderness in the paraspinal muscles; the Veteran's gait was "somewhat" antalgic.

The Veteran had a normal x-ray of the lumbar spine at Piedmont Medical Center in May 1999.  MRI was also normal, with no indication of significant disc bulge or herniation. 

The Veteran had a VA examination of the spine in February 2000 in which he complained of low back pain near the tailbone sometimes radiating to the buttocks.  Forward flexion greater than 30 degrees caused pain, as did lateral bending to 20 degrees bilaterally and rotation to 20 degrees bilaterally.  Palpation and percussion over the mid low back were also mildly tender to palpation.  There was no area of point tenderness.  Straight leg raising caused pain extending up his back in the flank area to down to his buttocks at about 30 degrees, but nothing down beyond the buttocks distally.  There was more on the right than on the left.  Straight leg raising in the seated position did not cause this pain.  He did however, have knee pain while doing his straight leg raise in the seated position, but this seemed to be localized to the knee joint as the area of pain.  Reflexes were 2+ and equal at the knees with distraction and absent at the ankles bilaterally.  Sensation was diminished in the feet in a stocking distribution consistent with peripheral neuropathy.  Motor testing was grossly 4/5 to 4/5 throughout.  The examiner stated that some the Veteran's current back pain was due to traumatic injury during active service and later in the Reserves, but was also exacerbated by SLE and by the inflammatory arthritis associated with SLE.  

During VA examination in April 2000 the Veteran's range of motion was forward flexion to 40 degrees, extension to 20 degrees, lateral bending to 20 degrees bilaterally and rotation to 20 degrees bilaterally, with pain at terminus of motion.

In July 2001 the Veteran was noted to have L3 and L4 radicular symptoms status post right total hip arthroplasty.  

MRI of the lumbar spine was essentially normal in August 2001.

In August 2001 the Veteran had an abnormal electrodiagnostic examination.  The Veteran was found to have right femoral neuropathy.  There was no evidence of peripheral neuropathy and no evidence of lumbar radiculopathy based on normal paraspinal examination.

An MRI scan in August 2001 revealed slightly abnormal vertebral body shape.  The examiner noted that this finding may simply represent a normal anatomic variant (notochordal remnants).  It was also noted that vertebral shape may also be seen in patients with sickle cell anemia or thalassemia.  There were no focal protrusions seen; however, there is mild bilateral foraminal narrowing at the L2-L3 through L5-S1 levels, likely on a congenital basis.

The Veteran had a VA examination of the spine in October 2001 during which he reported significant low back pain and stiffness as well as burning pain, numbness and weakness down the left lower extremity to the toes.  Range of motion of the spine was flexion to 50 degrees and extension to 10 degrees, with poor effort and pain at the extremes of motion.  He had decreased sensation in the left leg and foot on examination.  Had 1+ deep tendon reflex on his left lower extremity versus a minimal tendon reflex on his right lower extremity.  Had a positive straight leg raise test on the left with increased burning and tingling in his foot with flexion of his extended leg.  The examiner's assessment was low back pain and likely degenerative disc disease with radicular symptoms into the left lower extremity and likely nerve impingement.

The Veteran had an x-ray of the lumbar spine by Miller Orthopaedic Associates in September 2002 that was reported to be fairly normal, with well-maintained intervertebral disc spacing and some osteopenic changes but no fracture deformities or significant spondylitic changes. 

An x-ray of the lumbar spine by Miller Orthopaedic Associates in May 2003 revealed some scalloping of some vertebrae; disc spaces were well maintained.  The examiner's impression was low back pain with radiculopathy of unknown etiology.

At a February 2004 DRO hearing the Veteran reported back pain of a 9 about every day and pain in the left lower back. 

The Veteran had a VA examination of the spine in May 2005 in which the Veteran complained of low back pain radiating to the left leg to the point that he was sometimes barely able to walk; however, he denied IVDS during the past 12 months.  The examiner noted that MRI in 2004 had shown foraminal stenosis at L2-3 and L3-4 with bulging disc but no herniation.  Range of motion was forward flexion to 30 degrees without pain and to 40 degrees with pain; backward extension to 10 degrees without pain and to 15 degrees with pain; lateral flexion to 15 degrees without pain and to 20 degrees with pain, bilaterally; and external rotation to 15 degrees without pain and to 20 degrees with pain, bilaterally, with no additional limitation by pain, fatigue, weakness or lack of endurance on any of these ranges.  There was also S1 bilaterally, as shown by the neurological examination revealing absent Achilles reflexes.

The Veteran had a VA neurological examination in June 2005 in which the examiner concluded that the Veteran did not have a neurological abnormality that could be specifically related to his most recent MRI.

The Veteran had a VA joints examination in July 2005 during which he complained of constant severe low back pain with spasms and stiffness.  He reported no days of incapacitation due to IVDS during the previous 12 months.  Flexion was to 10 degrees without pain and 13 degrees with pain, extension of 10 degrees without pain and 15 degrees with pain, left lateral flexion of 10 degrees without pain and 20 degrees with pain, right lateral flexion of 0 degrees without pain and 10 degrees with pain, left lateral rotation of 30 degrees, and right lateral rotation of 30 degrees, with additional limitation of motion due to pain, fatigue, weakness or lack of endurance.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or spinal contour.  

In November 2005 the Veteran presented with low back pain with radicular pain to posterior bilateral lower extremity with pain rating of 7 out of 10.  The Veteran denied melena, bowel or bladder problems, or recent fevers/chills.  

Also in November 2005 the Veteran was noted to have slightly decreased strength in the legs at about 4-/5 distally, proximally is more difficult to evaluate due to the joint replacements but is minimal decreased as well.  The Veteran was diagnosed with lumbar spondylosis and foraminal stenosis, stable.

The Veteran had a VA spine examination in June 2006 during which he reported continued pain as well as bowel and bladder problems and saddle anesthesia.  He denied incapacitating episodes.  Forward flexion was to 15 degrees; backward extension was to 5 degrees; lateral flexion was to 10 degrees, bilaterally; and external rotation was to 20 degrees, bilaterally, with pain throughout range of motion but no increase in pain with repetitive motion.  Neurological examination was significant for stocking-distribution numbness up to mid-thigh level.  He had no atrophy in his calves or quadriceps muscles.  He had left patellar, 1+ right patellar reflex and non-elicitable bilateral Achilles tendon reflexes.  MRI showed some mild foraminal stenosis with no central disk bulging, and x-ray showed minimal rim osteophyte formation with vertebral alignment retained and disc spaces preserved.  The examiner diagnosed degenerative disease of the lumbar spine.

In August 2006 the examiner issued an addendum opinion stating that it is less likely than not that the Veteran's reported bowel and bladder problems and saddle anesthesia are due to the service-connected low back disorder.  The examiner's rationale was that the lumbar MRI did not demonstrate compression of the Veteran's cauda equina during the time of onset of his bowel and bladder symptoms, and that encroachment on the exiting L2, L3, and L4 nerve roots would not produce such symptoms. 

In a November 2006 neurology note it was reported that the Veteran had lumbar spondylosis and foraminal stenosis.

In a December 2006 treatment note, the findings of a lumbar spine MRI scan were discussed with the Veteran and it was noted that the bladder control problems were not of spinal origin and likely related to a cerebrovascular accident (CVA).

The Veteran reported low back pain in July 2007.  He described the pain as an 8 out of 10 in intensity.  The low back pain was reported to radiate to the hips and knees as well as the legs.  He reported bladder incontinence for approximately two years.  

In August 2009 the Veteran reported no recent bowel or bladder incontinence.  There was decreased lumbar flexion and altered, decreased sensation to light touch left lower extremity below the knee as compared to the right.  Deep tendon reflexes were 2+ left patellar and Achilles bilateral lower extremities.  The provider was unable to elicit patellar right lower extremity.  There was palpable tenderness at L2-S1, right sacroiliac joint, bilateral piriformis, and left greater trochanter.  There was moderate muscle spasm lumbar paraspinals, multifidii.  

An October 2009 lumbar spine x-ray revealed disc spaces preserved with satisfactory alignment.

In October 2009 the Veteran was noted to have severe back pain.  He had a burning sensation in both feet.  Swelling, redness, and problems with range of motion for bilateral lower extremities were denied.

In August 2010 the Veteran was afforded a VA C&P spine examination.  The Veteran reported daily back pain present all day every day and says the pain is severe and present at all times.  The pain is 8 out of 10 in intensity with radiation down to the bilateral lower extremities.  He reported that at times his abilty to walk is affected.  It was noted that there had been no incapacitating episodes over the prior 12 months for which a physician prescribed bed rest for his back pain.  He reported that activity and any sort of lifting, bending, or prolonged standing aggravates his spine condition.  Weather change was noted to aggravated his spine condition.  The Veteran reported that he was not working and that this was predominantly due to lupus; however, it was also due to his back which affected his ability to stand and ambulate normally for long periods.  His activities of daily living were noted to be affected because he had difficulty dressing himself and his difficulties were predominantly caused by the back pain but also due to the systemic lupus symptoms.  He used a cane for ambulation.  

Physical examination revealed flexion to 40 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 20 degrees, bilaterally, all of which were with pain throughout the entire range of motion although his range of motion was not additionally limited following repetitive use on examination.  He had diffuse tenderness to palpation of the lumbar spine but no spasm on examination.  Straight leg raise was negative bilaterally.  His strength was 5/5 in all four extremities.  He had decreased sensation in the bilateral feet and hands suggestive of peripheral neuropathy and also in the bilateral lateral tibia region in the dermatomal distribution.  Otherwise senses were noted to be intact.  There were decreased ankle reflexes bilaterally but otherwise the reflexes were normal.  

In May 2011 the Veteran was afforded a VA C&P spine examination.  The Veteran reported that he experienced pain on a daily basis.  The pain radiated down both legs below the knee.  Under normal circumstances the Veteran could walk 50 feet on level ground and he has suffered three incapacitating episodes of low back pain in the prior year.  He received his medical care at the VA.  The Veteran's problems included low back pain and lumbosacral spondylosis with myelopathy.  He had both physical therapy and injection therapy in the prior year.  He had never had surgery on the back.  He last worked in the year 1996 in the field of graphics and printing.  He stopped that work because of his back because he was unable to lift the objects on which he was working and in his daily living he was basically unable to bend over.  The Veteran reported that he felt his back problems were consistent.  He used a cane, a brace, and a TENS unit.

Physical examination revealed an extreme degree of motion pain.  He complained of back spasms during the examination and was unable to lie down on his back.  During motion testing he braced himself with a cane.  All motion appeared slow and painful.  Flexion was 30 degrees and extension was 10 degrees, lateral flexion was 15 degrees bilaterally, and rotation was 15 degrees bilaterally.  The motion was measured was not additionally limited following repetitive use on examination.  His back was diffusely tender.  Straight leg raising was incompletely tested but appeared to be approximately 80 degrees in a sitting position.  Motor strength appeared diminished in flexion and extension at both knees and sensory functioning was diminished in both lower legs, right greater than left.  Knee jerk was absent on the right and 2+ on the left.  This reflex finding was known previously to the Veteran.  Ankle jerks were absent bilaterally.  His gait was slow, markedly, limited and flexed.  The Veteran required the use of a cane for basic ambulation.  

October 2010 lumbosacral spine films were noted to show no abnormality.  The Veteran was diagnosed with chronic lumbar strain with clinical evidence of a bilateral lumbar radiculopathy, right greater than left.

In May 2011 the Veteran was afforded a VA C&P neurological examination.  The Veteran reported that he was sometimes incontinent of urine and also bowel movements.  He reported that his low back pain was present all the time.  He also reported decreased sensation in the lower extremities.  He reported that the pain from the back radiates down.  It did not radiate through the anterior thigh and the anterior aspect of both legs.  The Veteran reported that he spend a lot of time in bed because of the low back pain.  His activities of daily living were affected in that he could not walk for exercise, could not bend at the waist, and could not lift.  He could not play with his nieces and nephews, and sometimes he loses bladder and stool.  Deep tendon reflexes were tested and received 3+ in the left knee, 0 in the right knee, and 0 in both ankles.  The strength was impossible to evaluate because of the pain of the Veteran.  He was limited in motion of the lower extremities.  Sensory examination showed decreased sensation to primary modalities in both lower extremities that had been found before other examiners and was consistent with lupus polyneuropathy.

The examiner commented that the pain coming from the back and spreading to the lower extremities was not in a sciatic type of distribution.  The impression was that the Veteran suffered from degenerative disease of the lumbosacral spine with no clear signs of radiculopathy.  The urinary and bowel incontinence the Veteran reported was not due to myelopathy.  The MRI of the lumbosacral spine did not show cauda equine damage or myelopathy at the lumbosacral level.  The MRI in November 2006 reported no evidence of disc herniation, spinal stenosis, spondylosis or spondylolisthesis.  The only finding was a small degenerative synovial cyst protruding posteriorly to the left of the L4-L5.  The final diagnosis was degenerative disease of the lumbosacral spine.

In October 2011 an addendum was added to the May 2011 VA C&P examination report.  The examiner noted that a neurological examiner in May 2011 rendered the opinion that the Veteran had degenerative joint disease of the lumbosacral spine without evidence of radiculopathy.  The neurological examiner was noted to have felt that the Veteran was suffering from neuropathic symptoms because of his systemic lupus erythematosus.  The examiner noted that the neurological examiner had reported an absent knee jerk on the right side and a 3+ knee jerk on the left side, along with decreased sensation of both lower legs.  The neurologic examiner was noted to point out the fact that an MRI of the lumbosacral spine in November 2006 was read as normal with the exception of a small posterior degenerative synovial cyst on the left at the level of L4-L5.  

Reviewing his own examination report, the examiner noted that he had noted a decreased sensation of both lower legs, but more so on the right than the left.  Knee jerk and ankle jerk were both absent at the right leg.  Knee jerk at the left leg was 2+ and ankle jerk at the left leg was absent.  The opinion rendered by the spine examiner was that the Veteran did suffer from bilateral radiculopathy, more on the right side than the left side.  The examiner noted that he did not render an opinion regarding the etiology of the radiculopathy and that the diagnosis was chronic lumbar strain with clinical evidence of radiculopathy but no imaging evidence of radiculopathy.  

The examiner discussed an examination of another VA examiner dated in August 2010 which indicated that a previous MRI from 2005 was read as showing mild degenerative disc disease.  The examiner noted that the examiner in August 2010 provided an extensive and thorough discussion of the Veteran's complex case.  He diagnosed chronic lumbar strain, mild degenerative disc disease of the lumbar spine and systemic lupus erythematosus.  

The spine examiner indicated that he was asked to address the discrepancy between his examination and the examination of August 2010.  The examiner noted that due to the specialized training and extensive experience in the field of neurology of the neurological examiner, he would defer to his diagnosis attributing the neuropathy primarily to the Veteran's diagnosis of lupus.  The examiner noted that the MRI from 2006 that did not show any disc disease or nerve root involvement which might explain radiculopathy was particularly noteworthy.  The examiner, therefore, agreed with the neurological examiner's attribution of the neuropathy with the Veteran's lupus.

A.  Prior to October 18, 1997

For the period prior to October 18, 1997, the Board finds that entitlement to an evaluation in excess of 10 percent disabling is not warranted.  Prior to October 18, 1997, the Veteran's low back disability did not manifest more than mild symptoms of IVDS or more than slight limitation of motion.

As noted above, in March 1995 the Veteran had a normal gait and range of motion as well as a normal sensory evaluation.  In June 1995 the Veteran had minimal pain after rest, was noted to be neurologically intact, to have negative straight leg raises, and minimal pain on range of motion.  An MRI in May 1996 revealed no evidence of disc herniation.  In June 1996 the Veteran had a forward flexion of the spine to 70 degrees.

The Board notes that the Veteran was diagnosed and treated for sciatica and found to have positive straight leg raise during this period, the condition was not noted to be more than mild and the Veteran was noted to be neurologically intact on multiple occasions.  In addition, the Board notes that the Veteran reported in November 1996 that he was totally disabled and unable to work due to his back pain that radiated down the left side to the foot, that he was unable to lift any heavy weights or perform household chores, and that he had to wear a back brace.  However the Board notes that the medical evidence of record does indicate that the Veteran's low back disorder manifested symptoms in excess of mild IVDS or slight loss of range of motion.

As the preponderance of the evidence is against a finding that the Veteran's low back disorder manifested symptoms in excess of mild IVDS or more than slight limitation of motion, entitlement to an evaluation in excess of 10 percent disabling for the period prior to October 18, 1997 is denied.


B.  Beginning October 18, 1997

For the period beginning October 18, 1997, the Board finds that an evaluation in excess of 40 percent disabling is not warranted.  

The medical evidence of record reveals that as of a VA examination on October 18, 1997, the Veteran's range of motion of the spine was severely limited and, as such, warrants an evaluation 40 percent disabling under the old rating criteria, Diagnostic Code 5292.
 
The Board notes that a rating higher than 40 percent was not available under either Diagnostic Code 5292 or 5295.  A rating higher than 40 percent was accordingly not available, absent "pronounced IVDS" (Diagnostic Code 5293), until the new rating criteria were introduced in September 2003.

The Board notes that the Veteran's low back disorder has not manifested pronounced IVDS at any point during the period on appeal as the neurological symptoms identified have been associated with the Veteran's SLE and treatment for SLE rather than the Veteran's low back disorder.

The Board finds that the criteria for a rating higher than 40 percent are not met.  Under the criteria in effect prior to adoption of the General Rating Formula in September 2003, the assigned 40 percent was the highest possible schedular rating under Diagnostic Code 5292 or Diagnostic Code 5295.  Under the General Rating Formula an evaluation higher than 40 percent is available but requires ankylosis of the entire thoracolumbar spine or ankylosis of the entire spine, which is not shown in this case.

The Veteran's representative has argued that the evidence of pain throughout the Veteran's range of motion of the lumbar spine, noted on recent VA examinations, is equivalent to ankylosis of the spine.  However, the Board notes that ankylosis has been defined by the Court as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  In addition, the Court has stated that ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  In the absence of evidence of any immobility, consolidation, or fibrous or bony union across the joint, the Board finds that the Veteran's low back disorder does not manifest ankylosis.

The Board has considered whether the disability may be alternatively rated for IVDS, but there is no evidence of incapacitating episodes of at least six weeks over the prior year.  The Board has also considered whether additional compensation is appropriate for a separately ratable neurologic disorder, but there is no evidence of such a disorder in this case as the Veteran's neurological symptoms have been associated with his SLE.

The Board has also considered the regulations regarding additional limitation of function due to pain, weakness, or fatigability.  The Veteran's loss of function is primarily due to pain, and in fact his current levels of disability (10 percent prior to October 18, 1997 and 40 percent thereafter) take into account his pain on motion.  There is accordingly no additional limitation of function due to pain for which additional compensation is appropriate. 

Therefore, as at no time during the period beginning October 18, 1997, has the Veteran's low back disorder manifested pronounced IVDS; at no time during the period beginning September 23, 2002, has the Veteran's low back disorder manifest incapacitating episodes that required bed rest as prescribed by a physician, of a total duration of at least six weeks during a twelve month period; and at no time during the period beginning September 26, 2003, has the Veteran's low back disorder manifest symptoms of unfavorable ankylosis of the entire thoracolumbar spine or entire spine, entitlement to an evaluation in excess of 40 percent for the service-connected mechanical low back pain with bilateral foraminal stenosis, L2-3 and L3-4, from October 18, 1997, is denied.

Based on the evidence above, entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to October 18, 1997, for service-connected mechanical low back pain, and entitlement to an evaluation in excess of 40 percent for the service-connected mechanical low back pain with bilateral foraminal stenosis, L2-3 and L3-4, from October 18, 1997, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).  

C.  Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints and the treatment records submitted, including those from private physician's that have reported that he was excused from work and was totally disabled and that his service-connected back condition has an impact on his ability to work and perform the daily activities of living.  However, the Veteran does not meet the criteria for an evaluation in excess of 10 percent disabling, for the period prior to October 18, 1997, or in excess of 40 percent disabling, for the period beginning October 18, 1997, for his service-connected mechanical low back pain with bilateral foraminal stenosis, L2-3 and L3-4, and there are no aspects of the mechanical low back disability not contemplated by the schedular criteria.  The criteria take into consideration the complete manifestations of the Veteran's back disorder including reduction in range of motion and loss of work time.  See 38 C.F.R. § 4.1. See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  In addition, the criteria take into consideration neurological manifestations.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The rating schedule contemplates loss of working time due to exacerbations commensurate with the level of disability which, in this case, is 10 percent disabling, prior to October 18, 1997, and 40 percent disabling, beginning October 18, 1997.  The Veteran has not required frequent periods of hospitalization related to his service-connected back disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for lupus, to include claimed systemic lupus erythematosus (SLE), is granted.

Service connection for status post total right hip arthroplasty as a result of avascular necrosis, claimed as a right hip condition, is granted.

Service connection for status post total left hip arthroplasty as a result of avascular necrosis, claimed as a left hip condition, is granted.

Service connection for status post right proximal humerus hemiarthroplasty as a result of avascular necrosis of the right shoulder, claimed as a right shoulder condition, is granted.

Service connection for status post left proximal humerus hemiarthroplasty as a result of avascular necrosis of the left shoulder, claimed as a left shoulder condition, is granted.

Service connection for polyarthritis of multiple joints to include knees, wrists, feet, and finger joints, is granted.

Entitlement to an initial evaluation in excess of 10 percent for the service-connected mechanical low back pain from June 12, 1995 through October 17, 1997, is denied.

Entitlement to an evaluation in excess of 40 percent for the service-connected mechanical low back pain with bilateral foraminal stenosis, L2-3 and L3-4, from October 18, 1997, is denied.


REMAND

The Board notes that as the decision above grants entitlement to service connection for SLE and the associated right shoulder, left shoulder, right hip, left hip, and polyarthritis disorders, initial evaluations for these disabilities will be assigned upon return to the AOJ.  As these initial evaluations may impact the outcome of the Veteran's claim for entitlement to TDIU, the Board finds it premature to adjudicate the claim of entitlement to TDIU as the issues are inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  As such, the issue of entitlement to TDIU is remanded for readjudication after the assignment of initial evaluations for SLE and associated disabilities.

Accordingly, the case is REMANDED for the following action:

After assignment of initial evaluations for the Veteran's SLE, right shoulder, left shoulder, right hip, left hip, and polyarthritis disabilities, the AOJ should, with regard to the claim for TDIU, review the claims folder and undertake any additional notification and/or development efforts deemed necessary.  The AOJ should then readjudicate the claim seeking entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


